Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on September 27, 2007 1933 Act File No. 33-71320 1940 Act File No. 811-8134 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 26x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940¨ AMENDMENT NO. 27 x EATON VANCE MUNICIPALS TRUST II (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) ALAN R. DYNNER The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on October 1, 2007 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ this post effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note Parts A and B of this Post-Effective Amendment No. 26 to the Registration Statement of Eaton Vance Municipals Trust II (the Amendment) are incorporated by reference to the Prospectus (Part A) and Statement of Additional Information (Part B), each dated April 1, 2007, as previously filed electronically with the Securities and Exchange Commission on March 30, 2007 (SEC File No. 33-71320) (Accession No. 0000940394-07-000375), and Part A and Part B are each hereby supplemented as indicated in the Amendment. This Amendment is being filed to add Class C shares to the Eaton Vance Hawaii Municipals Fund, and to supplement the Prospectus and Statement of Additional Information to update Portfolio Manager information for the Eaton Vance Kansas Municipals Fund, each a separate series of the Registrant. EATON VANCE HAWAII MUNICIPALS FUND EATON VANCE KANSAS MUNICIPALS FUND Supplement to Prospectus dated April 1, 2007 1. The Hawaii Fund now offers Class C shares. 2. The following is added as the fourth sentence to Performance Information under Fund Summaries - Eaton Vance Hawaii Municipals Fund: No performance is shown for Class C shares because they have not been offered prior to the date of this prospectus. 3. The following replaces the Hawaii Fund Shareholder Fees and Annual Fund Operating Expenses tables in Hawaii Fund Fees and Expenses under Fund Summaries - Eaton Vance Hawaii Municipals Fund: Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) None 5.00% 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Exchange Fee None None None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Class A Class B Class C Management Fees 0.15% 0.15% 0.15% Distribution and Service (12b-1) Fees 0.20% 0.95% 0.95% Other Expenses (total including Interest Expense)* % % % Interest Expense 0.35% 0.35% 0.35% Other Expenses (excluding Interest Expense) % % % Total Annual Fund Operating Expenses 1.17% 1.92% 1.92% * Other Expenses for Class C shares is estimated. Other Expenses includes interest expense relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. Had this expense not been included, total Other Expenses would have been in the amounts described in the table above as Other Expenses (excluding Interest Expense). See Investment Objectives & Principal Policies and Risks for a description of these transactions. 4. The following replaces the Hawaii Fund Example in "Hawaii Fund Fees and Expenses" under Fund Summaries - Eaton Vance Hawaii Municipals Fund: 1 Year 3 Years 5 Years 10 Years Class A shares $589 $ 829 $1,088 $1,828 Class B shares* $695 $1,003 $1,237 $2,048 Class C shares $295 $ 603 $1,037 $2,243 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Class A shares $589 $829 $1,088 $1,828 Class B shares* $195 $603 $1,037 $2,048 Class C shares $195 $603 $1,037 $2,243 * Reflects the expenses of Class A shares after eight years because Class B shares automatically convert to Class A shares after eight years. 5. Effective October 1, 2007, Adam A. Weigold will replace Mr. Metzold as the portfolio manager of the Kansas Fund. Information about Mr. Weigold is as follows: Mr. Weigold has been a Vice President of Eaton Vance Management and Boston Management and Research since 2003 and a municipal credit analyst of Eaton Vance Management for more than 5 years. October 1, 2007 TFC6/1PS1 EATON VANCE KANSAS MUNICIPALS FUND Supplement to Statement of Additional Information dated April 1, 2007 The following tables replace the information in the tables in the applicable section titled "Portfolio Managers" under "Investment Advisory and Administrative Services" for Eaton Vance Kansas Municipals Fund: Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* Kansas Fund** Adam A. Weigold Registered Investment Companies 12 $998.0 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 *In millions of dollars. For registered investment companies, assets represent net assets of all open-end investment companies and gross assets of all closed-end investment companies. **As of July 31, 2007. Aggregate Dollar Range of Equity Dollar Range of Equity Securities Securities Owned in all Registered Funds in Fund Name and Portfolio Manager Owned in the Fund the Eaton Vance Family of Funds Kansas Municipals Fund Adam A. Weigold None* $100,001 - $500,000 *As of July 31, 2007. October 1, 2007 PART C - OTHER INFORMATION Item 23. Exhibits (with inapplicable items omitted) (a) (1) Declaration of Trust of Eaton Vance Municipals Trust II dated October 25, 1993, filed as Exhibit (1)(a) to Post-Effective Amendment No. 4 filed March 1, 1996 (Accession No. 0000950156-96-000229) and incorporated herein by reference. (2) Amendment dated June 23, 1997 to the Declaration of Trust filed as Exhibit (1)(b) to Post- Effective Amendment No. 10 filed January 30, 1998 (Accession No. 0000950156-98-000117) and incorporated herein by reference. (3) Amendment and Restatement of Establishment and Designation of Series of Shares dated March 24, 1997 filed as Exhibit (1)(b) to Post-Effective Amendment No. 7 filed March 28, 1997 (Accession No. 0000950156-97-000353) and incorporated herein by reference. (4) Establishment and Designation of Classes of Shares of Beneficial Interest, without Par Value, dated October 18, 1996 filed as Exhibit (1)(c) to Post-Effective Amendment No. 7 filed March 28, 1997 (Accession No. 0000950156-97-000353) and incorporated herein by reference. (b) (1) By-Laws dated October 25, 1993 filed as Exhibit (2)(a) to Post-Effective Amendment No. 4 filed March 1, 1996 (Accession No. 0000950156-96-000229) and incorporated herein by reference. (2) Amendment to By-Laws dated December 13, 1993 filed as Exhibit (b)(2) to Post-Effective Amendment No. 4 filed March 1, 1996 (Accession No. 0000950156-96-000229) and incorporated herein by reference. (3) Amendment to By-Laws dated June 18, 2002 filed as Exhibit (b)(3) to Post-Effective Amendment No. 17 filed May 27, 2003 (Accession No. 0000940394-03-000340) and incorporated herein by reference. (4) Amendment to By-Laws dated February 7, 2005 filed as Exhibit (b)(4) to Post-Effective Amendment No. 19 filed March 31, 2005 (Accession No. 09000940394-05-000382) and incorporated herein by reference. (5) Amendment to By-Laws dated December 11, 2006 filed as Exhibit (b)(5) to Post-Effective Amendment No. 23 filed March 9, 2007 (Accession No. 0000940394-07-000274) and incorporated herein by reference. (c) Reference is made to Item 23(a) and 23(b) above. (d) (1) Investment Advisory Agreement dated September 10, 2004 with Boston Management and Research for Eaton Vance Florida Municipals Fund filed as Exhibit (d)(1) to Post-Effective Amendment No. 20 filed May 26, 2005 (Accession No. 0000950156-05-000681) and incorporated herein by reference. (2) Investment Advisory Agreement dated September 10, 2004 with Boston Management and Research for Eaton Vance Hawaii Municipals Fund filed Exhibit (d)(2) to Post-Effective Amendment No. 20 filed May 26, 2005 (Accession No. 0000950156-05-000681) and incorporated herein by reference. C-1 (3) (a) Investment Advisory Agreement dated September 10, 2004 with Boston Management and Research for Eaton Vance High Yield Municipals Fund filed Exhibit (d)(3)(a) to Post-Effective Amendment No. 20 filed May 26, 2005 (Accession No. 0000950156-05-000681) and incorporated herein by reference. (b) Fee Reduction Agreement Agreement dated September 10, 2004 with Boston Management and Research for Eaton Vance High Yield Municipals Fund filed Exhibit (d)(3)(b) to Post- Effective Amendment No. 20 filed May 26, 2005 (Accession No. 0000950156-05-000681) and incorporated herein by reference. (4) Investment Advisory Agreement dated September 10, 2004 with Boston Management and Research for Eaton Vance Kansas Municipals Fund filed Exhibit (d)(4) to Post-Effective Amendment No. 20 filed May 26, 2005 (Accession No. 0000950156-05-000681) and incorporated herein by reference. (e) (1) Distribution Agreement between Eaton Vance Municipals Trust II and Eaton Vance Distributors, Inc. effective June 23, 1997 with attached Schedule A effective June 23, 1997 filed as Exhibit (6)(a) to Post-Effective Amendment No. 10 filed January 30, 1998 (Accession No. 0000950156-98-000117) and incorporated herein by reference. (2) Selling Group Agreement between Eaton Vance Distributors, Inc. and Authorized Dealers filed as Exhibit (e)(2) to Post-Effective Amendment No. 85 of Eaton Vance Special Investment Trust (File Nos. 2-27962, 811-1545) filed April 26, 2007 (Accession No. 0000940394-07- 000430) and incorporated herein by reference. (f) The Securities and Exchange Commission has granted the Registrant an exemptive order that permits the Registrant to enter into deferred compensation arrangements with its independent Trustees. See in the Matter of Capital Exchange Fund, Inc., Release No. IC-20671 (November 1, 1994). (g) (1) Custodian Agreement with Investors Bank & Trust Company dated August 1, 1995 filed as Exhibit (8)(a) to Post-Effective Amendment No. 4 filed March 1, 1996 (Accession No. 0000950156-96-000229) and incorporated herein by reference. (2) Amendment to Custodian Agreement with Investors Bank & Trust Company dated October 23, 1995 filed as Exhibit (8)(b) to Post-Effective Amendment No. 4 filed March 1, 1996 (Accession No. 0000950156-96-000229) and incorporated herein by reference. (3) Amendment to Master Custodian Agreement with Investors Bank & Trust Company dated December 21, 1998 filed as Exhibit (g)(3) to Post-Effective Amendment No. 78 of Eaton Vance Municipals Trust (File Nos. 33-572, 811-4409) filed January 25, 1999 (Accession No. 0000950156-99-000050) and incorporated herein by reference. (4) Extension Agreement dated August 31, 2005 to Master Custodian agreement with Investors Bank & Trust Company filed as Exhibit (j)(2) to Pre-Effective Amendment No. 2 of Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund N-2 (File Nos. 333-123961, 811- 21745) filed September 26, 2005 (Accession No. 0000940394-05-005528) and incorporated herein by reference. C-2 (5) Delegation Agreement dated December 11, 2000 with Investors Bank & Trust Company filed as Exhibit (j)(e) to the Eaton Vance Prime Rate Reserves N-2, Amendment No. 5 (File Nos. 333-32276, 811-05808) filed April 3, 2001 (Accession No. 0000940394-01-500125) and incorporated herein by reference. (h)(1)(a) Amended Administrative Services Agreement between Eaton Vance Municipals Trust II (on behalf of each of its series) and Eaton Vance Management dated June 19, 1995 with attached schedules filed as Exhibit (9)(b) to Post-Effective Amendment No. 4 filed March 1, 1996 (Accession No. 0000950156-96-000229) and incorporated herein by reference. (b) Amendment to Schedule A dated June 23, 1997 to the Amended Administrative Services Agreement dated June 19, 1995 filed as Exhibit (9)(b) to Post-Effective Amendment No. 10 filed January 30, 1998 (Accession No. 0000950156-98-000117) and incorporated herein by reference. (2) Transfer Agency Agreement dated as of August 25, 2005 filed as Exhibit (h)(3) to Post- Effective Amendment No. 109 of Eaton Vance Mutual Funds Trust (File Nos. 2-90946, 811- 4015) filed September 1, 2005 (Accession No. 0000940394-05-000983) and incorporated herein by reference. (3) Sub-Transfer Agency Services Agreement effective August 1, 2005 between PFPC Inc. and Eaton Vance Management filed as Exhibit (h)(4) to Post-Effective Amendment No. 109 of Eaton Vance Mutual Funds Trust (File Nos. 2-90946, 811-4015) filed August 25, 2005 (Accession No. 0000940394-05-000983) and incorporated herein by reference. (i)(1) Opinion of Internal Counsel filed as Exhibit (i) to Post-Effective Amendment No. 12 filed April 1, 1999 (Accession No. 0000950156-99-000267) and incorporated herein by reference. (2) Consent of Internal Counsel dated September 27, 2007 filed herewith. (j) Consent of Independent Registered Public Accounting Firm for Eaton Vance Florida Insured Municipals Fund, Eaton Vance Hawaii Municipals Fund and Eaton Vance Kansas Municipals Fund filed herewith. (m)(1) Eaton Vance Municipals Trust II Class A Distribution Plan adopted June 23, 1997 and amended April 24, 2006 with attached Schedule A filed as Exhibit (m)(1) to Post-Effective Amendment No. 21 filed May 26, 2006 (Accession No. 0000940394-06-000556) and incorporated herein by reference. (2) Eaton Vance Municipals Trust II Class B Distribution Plan adopted June 23, 1997 with attached Schedule A effective June 23, 1997 filed as Exhibit (15)(b) to Post-Effective Amendment No. 10 filed January 30, 1998 (Accession No. 0000950156-98-000117) and incorporated herein by reference. (3)(a) Eaton Vance Municipals Trust II Class C Distribution Plan adopted June 23, 1997 with attached Schedule A effective June 23, 1997 filed as Exhibit (15)(c) to Post-Effective Amendment No. 10 filed January 30, 1998 (Accession No. 0000950156-98-000117) and incorporated herein by reference. C-3 (b) Amendment to Schedule A dated November 14, 2005 of Eaton Vance Municipals Trust II Class C Distribution Plan adopted June 23, 1997 filed as Exhibit (m)(3)(b) to Post-Effective Amendment No. 21 filed May 26, 2006 (Accession No. 0000940394-06-000556) and incorporated herein by reference. (n) Amended and Restated Multiple Class Plan for Eaton Vance Funds dated August 6, 2007 filed as Exhibit (n) to Post-Effective Amendment No. 128 of Eaton Vance Mutual Funds Trust (File Nos. 02-90946, 811-4015) filed August 10, 2007 (Accession No. 0000940394-07-000956) and incorporated herein by reference. (p) Code of Ethics adopted by the Eaton Vance Corp., Eaton Vance Management, Boston Management and Research, Eaton Vance Distributors, Inc. and the Eaton Vance Funds effective September 1, 2000, as revised May 15, 2007, filed as Exhibit (p)(1) to Post-Effective Amendment No. 127 of Eaton Vance Mutual Funds Trust (File Nos. 2-90946, 811- 04015)(Accession No. 0000940394-07-000676) filed June 27, 2007 and incorporated herein by reference. (q) Powers of Attorney for Eaton Vance Municipals Trust II dated April 23, 2007 filed as Exhibit (q) to Post-Effective Amendment No. 25 (Accession No. 0000940394-07-000558) filed May 4, 2007 and incorporated herein by reference. Item 24. Persons Controlled by or Under Common Control Not applicable Item 25. Indemnification Article IV of the Registrants Amended and Restated Declaration of Trust permits Trustee and officer indemnification by By-Law, contract and vote. Article XI of the By-Laws contains indemnification provisions. Registrants Trustees and officers are insured under a standard mutual fund errors and omissions insurance policy covering loss incurred by reason of negligent errors and omissions committed in their capacities as such. The distribution agreements of the Registrant also provide for reciprocal indemnity of the principal underwriter, on the one hand, and the Trustees and officers, on the other. Item 26. Business and other Connections of Investment Adviser Reference is made to: (i) the information set forth under the caption Management and Organization in the Statements of Additional Information; (ii) the Eaton Vance Corp. Form 10-K filed under the Securities Exchange Act of 1934 (File No. 1-8100); and (iii) the Form ADV of Eaton Vance Management (File No. 801-15930)and BMR (File No. 801-43127) , filed with the Commission, all of which are incorporated herein by reference. C-4 Item 27. Principal Underwriters (a) Registrants principal underwriter, Eaton Vance Distributors, Inc., a wholly-owned subsidiary of Eaton Vance Management, is the principal underwriter for each of the registered investment companies named below: Eaton Vance Advisers Senior Floating-Rate Fund Eaton Vance Mutual Funds Trust Eaton Vance Growth Trust Eaton Vance Prime Rate Reserves Eaton Vance Institutional Senior Floating-Rate Fund Eaton Vance Series Trust II Eaton Vance Investment Trust Eaton Vance Special Investment Trust Eaton Vance Municipals Trust EV Classic Senior Floating-Rate Fund Eaton Vance Municipals Trust II Eaton Vance Variable Trust (b) (1) (2) (3) Name and Principal Positions and Offices Positions and Offices Business Address* with Principal Underwriter with Registrant Ira Baron Vice President None John Bercini Vice President None Chris Berg Vice President None Stephanie Brady Vice President None Kate B. Bradshaw Vice President None Timothy Breer Vice President None Jonathan Broome Vice President None Eric Caplinger Vice President None Mark Carlson Vice President None Tiffany Cayarga Vice President None Randy Clark Vice President None Michael Collins Vice President None Daniel C. Cataldo Vice President and Treasurer None Patrick Cosgrove Vice President None Raymond Cox Vice President None Peter Crowley Vice President None Russell E. Curtis Vice President and Chief Operations Officer None Kevin Darrow Vice President None Derek Devine Vice President None Todd Dickinson Vice President None John Dolan Vice President None Brian Dunkley Vice President None James Durocher Vice President None Alan R. Dynner Vice President, Secretary and Clerk Secretary Robert Ellerbeck Vice President None Daniel Ethier Vice President None Troy Evans Vice President None Vince Falbo Vice President None Thomas E. Faust Jr. Director None Richard A. Finelli Vice President None Daniel Flynn Vice President None James Foley Vice President None Michael A. Foster Vice President None Kathleen Fryer Vice President None Anne Marie Gallagher Vice President None William M. Gillen Senior Vice President None Hugh S. Gilmartin Vice President None David Gordon Vice President None Linda Grasso Vice President None John Greenway Vice President None Jorge Gutierrez Vice President None John Hart Vice President None Peter Hartman Vice President None James B. Hawkes Director Vice President and Trustee Joseph Hernandez Vice President None C-5 Perry D. Hooker Vice President None Chris Howe Vice President None Elizabeth Johnson Vice President None Paul F. Jones Vice President None Steve Jones Vice President None Thomas P. Luka Vice President None Coleen Lynch Vice President None John Macejka Vice President None Christopher Marek Vice President None Geoff Marshall Vice President None Christopher Mason Vice President None Judy Snow May Vice President None Don McCaughey Vice President None Andy McClelland Vice President None Dave McDonald Vice President None Tim McEwen Vice President None David Michaud Vice President None Morgan C. Mohrman Senior Vice President None Don Murphy Vice President None James A. Naughton Vice President None Joseph Nelson Vice President None Mark D. Nelson Vice President None Scott Nelson Vice President None Linda D. Newkirk Vice President None James OBrien Vice President None Andrew Ogren Vice President None Philip Pace Vice President None Margaret Pier Vice President None Shannon Price Vice President None James Putman Vice President None James Queen Vice President None David Richman Vice President None Tim Roach Vice President None Michael Shea Vice President None Alan Simeon Vice President None Lawrence Sinsimer Senior Vice President None Randy Skarda Vice President None Kerry Smith Vice President None Bill Squadroni Vice President None Joseph Staszkiw Vice President None William M. Steul Vice President and Director None Cornelius J. Sullivan Senior Vice President None Frank Sweeney Vice President None Gigi Szekely Vice President and Chief Compliance Officer None Stefan Thielen Vice President None Michael Tordone Vice President None George Torruella Vice President None John M. Trotsky Vice President None Jerry Vainisi Vice President None John Vaughan Vice President None Greg Walsh Vice President None Stan Weiland Vice President None Greg Whitehead Vice President None Mark Whitehouse Vice President None Steve Widder Vice President None Matthew J. Witkos President and Chief Executive Officer None Joseph Yasinski Vice President None Trey Young Vice President None Gregor Yuska Vice President None * Address is The Eaton Vance Building, 255 State Street, Boston, MA 02109 (c) Not applicable C-6 Item 28. Location of Accounts and Records All applicable accounts, books and documents required to be maintained by the Registrant by Section 31(a) of the Investment Company Act of 1940 and the Rules promulgated thereunder are in the possession and custody of the Registrants custodian, 200 Clarendon Street, 16th Floor, Mail Code ADM27, Boston, MA 02116, and its transfer agent, PFPC Inc., 4400 Computer Drive, Westborough, MA 01581-5120, with the exception of certain corporate documents and portfolio trading documents which are in the possession and custody of the administrator and investment adviser or sub-adviser. Registrant is informed that all applicable accounts, books and documents required to be maintained by registered investment advisers are in the custody and possession of Eaton Vance Management and Boston Management and Research. Item 29. Management Services Not applicable Item 30. Undertakings None C-7 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston, and the Commonwealth of Massachusetts, on September 27, 2007. EATON VANCE MUNICIPALS TRUST II By: /s/ CYNTHIA J. CLEMSON Cynthia J. Clemson, President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on September 27, 2007. Signature Title /s/ Cynthia J. Clemson President (Chief Executive Officer) Cynthia J. Clemson /s/ Barbara E. Campbell Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Thomas E. Faust Jr.* Trustee Thomas E. Faust Jr. Allen R. Freedman* Trustee Allen R. Freedman James B. Hawkes* Trustee James B. Hawkes William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Norton H. Reamer* Trustee Norton H. Reamer Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Alan R. Dynner Alan R. Dynner (As attorney-in-fact) C-8 EXHIBIT INDEX The following exhibits are filed as part of this amendment to the Registration Statement pursuant to Rule 483 of Regulation C. Exhibit No. Description (i) (2) Consent of Internal Counsel dated September 27, 2007 (j) Consent of Independent Registered Public Accounting Firm for Eaton Vance Florida Insured Municipals Fund, Eaton Vance Hawaii Municipals Fund and Eaton Vance Kansas Municipals Fund C-9
